DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
This application claims benefit of 62/813,298 filed on 03/04/2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mihai (US 2017/0193182) in view of Nunnari et al. (US 2008/0215361).
Re Claims 1 and 10: Mihai distributed telemedicine system and method, which includes a pharmacy messaging system having a first processor {herein for receiving vital signs information} (¶ 8+), a first display/screen (¶ 71+), and a non-volatile first memory with instructions stored upon, a doctor messaging system having a first messaging unit having a second processor (¶ 43-44+), a second display/screen (¶ 59-63+, 71+), and a non-volatile second memory with instructions stored herein the format may be either a fax, text or voice} to the second messaging unit when the first messaging system sends a first message to the first messaging unit in a first format (¶ 43-59, 102-115+).
Mihai fails to specifically teach a pharmacy messaging system.
Nunnari et al. teaches system and method for leveraging health care at point of sale, which includes a pharmacy messaging system 10 (see fig.# 1; 29+).
In view of Nunnari et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Mihai a pharmacy messaging system so as to provide a secure communication link between a physician and a pharmacy for generating, transmitting and accepting/honoring doctor’s prescription and any kind of virtual consultation/recommendation. 
Re Claim 7: Mihai as modified by Dellenbach et al. teaches system and method, wherein the second format is one of email, text, virtual fax, and Interactive Voice Response (IVR) (¶ 43-59, 102-115+).
Claims 2-6, 8-9, 11-13 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mihai (US 2017/0193182) as modified by Nunnari et al. (US 2008/0215361), as applied above in claim 1, and further in view of Dellenbach et al. (US 2013/0159443).
The teachings of Mihai have been discussed above.

Dellenbach et al. teaches system and method for providing customizable communications, wherein a messaging unit is a fax machine, wherein the second format is a fax message (¶ 73+), wherein the first format is a secure direct message (¶ 130+), and also includes a unique identifier that is perceivable to a human (¶ 115+, 139-141+).
In view of Dellenbach et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Mihai a fax machine, wherein the second format is a fax message, wherein the first format is a secure direct message, and also includes a unique identifier that is perceivable to a human so as to provide different means of transmitting and/or receiving a message and attach a document identifier onto each message and the associated messenger/sender for authentication verification.
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mihai (US 2017/0193182) as modified by Nunnari et al. (US 2008/0215361), as applied above in claim 1, and further in view of Carroll et al. (US 2012/0150563).
The teachings of Mihai have been discussed above. Mihai teaches that a feedback pattern is programmed to unique for each group or individual (see ¶ 65+).
Mihai fails to specifically teach that the unique identifier contains one of an alphanumeric code, a substantially non-alphanumeric symbol, and both an alphanumeric code and a substantially non-alphanumeric symbol wherein the non-alphanumeric symbol is a bar code, wherein the non-alphanumeric symbol is one of a Aztec Code, MaxiCode, ShotCode, PDF417, QR code, Qode, and High Capacity Color Barcode.

In view of Carroll et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Mihai that the unique identifier contains one of an alphanumeric code, a substantially non-alphanumeric symbol, and both an alphanumeric code and a substantially non-alphanumeric symbol wherein the non-alphanumeric symbol is a bar code so as to enable means of encoding sensitive information for authentication, allowing access and/or verification purposes.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to specifically teach that the selectables include a plurality of items to be checked indicating that the first message was not received via the first messaging unit, the first message was received via the first messaging unit, and confirmation of the correctness of the address that the first message was sent to. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWYN LABAZE/Primary Examiner, Art Unit 2887